 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6           1301 Clay Street, Suite 340S
             Oakland, California 94612
 7           Telephone: (510) 637-3680
             FAX: (510) 637-3724
 8           michelle.kane3@usdoj.gov

 9 Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                        )   CASE NO. CR 18-00450 JD
                                                      )
15           Plaintiff,                               )   STIPULATED INTERIM ATTORNEYS’ EYES
                                                      )   ONLY PROTECTIVE ORDER
16      v.                                            )
                                                      )   Trial Date: June 24, 2019
17   HANG CHEN                                        )   Courtroom No. 11, 19th Floor, San Francisco
     a/k/a Henry Chen,                                )
18                                                    )
             Defendant.                               )
19                                                    )
                                                      )
20

21           With the agreement of the parties, the Court enters the following Protective Order:
22           Defendant is charged with violations of 18 U.S.C. §§ 545 and 2320. As directed by the Court, the
23 United States will produce copies of the forensic images or other data extracted from the electronic

24 devices identified as Evidence Numbers D1602611_Ln001, D1602610_Ln001, and D1602610_Ln002.

25 The United States will also produce financial records designated with Bates numbers LC-001146 – LC-

26 001981, LC-003168 – LC-003171, LC-004111 – LC-004816, and LC-021034 – LC-021682.

27 Collectively these items will be described herein as the “Discovery Material.”

28           The Discovery Material to be provided includes documents or other materials falling into one or

     STIPULATED INTERIM PROTECTIVE ORDER
     CR 18-00450 JD
 1 more of the following categories (collectively, “Protected Information”):

 2          1. Personal Identifying Information of any individual (other than his or her name), including

 3              without limitation any person’s date of birth, social security number, residence or business

 4              address, telephone numbers, email addresses, driver’s license number, professional license

 5              number, family members names, or criminal histories (“Personal Identifying Information”);

 6          2. Financial information of any individual or business, including without limitation bank

 7              account numbers, credit or debit card numbers, account passwords, contact information, and

 8              taxpayer identification numbers (“Financial Information”); and

 9          3. Medical records or other patient information of any individual covered by the Health

10              Insurance Portability and Accountability Act of 1996 (HIPPA) (“Medical Information”).

11          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

12          IT IS HEREBY ORDERED that the United States will label the media containing the

13 Discovery Material “Confidential – Protected Information pursuant to Court Order – Attorney’s Eyes

14 Only.”

15          IT IS FURTHER ORDERED that defense counsel of record, their investigators, assistants, and

16 employees (collectively, “the defense counsel team”) may review all discovery material produced by the

17 government, but shall not allow defendant to view, provide defendant with copies of, permit defendant

18 to make copies of, or have unsupervised access to, any discovery material produced by the government

19 designated as Protected, unless the Personal Identifying Information, Financial Information, and/or

20 Medical Information has first been entirely redacted from the discovery materials. The government and

21 defense counsel are ordered to work together to ensure that these materials are protected, but that

22 defendant has as much access to the materials as can be provided consistent with this Court’s order.

23 Discovery material that clearly pertains to a specific defendant and does not contain Protected

24 Information regarding any other person (e.g., defendant’s own bank records, telephone records, and

25 business records) may be provided to that defendant unredacted.

26          Defense counsel may also provide unredacted copies of Protected Information to any experts

27 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

28 of the defense counsel team, and any experts who receive discovery under this Order shall be provided a

     STIPULATED INTERIM PROTECTIVE ORDER
     CR 18-00450 JD
 1 copy of this Order along with those materials and shall sign and date the Acknowledgment reflecting

 2 their agreement to be bound by it.

 3          The materials provided pursuant to this protective order may only be used for the specific

 4 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

 5          This Order shall also apply to any copies made of any materials covered by this Order.

 6          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense counsel

 7 team shall provide any discovery material produced by the government—whether or not the material

 8 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 9 any person who is not a member of the defense team) or make any public disclosure of the same, other
10 than in a court filing, without the government’s express written permission or further order of this Court.

11 If a party files a pleading that references or contains or attaches Protected Information subject to this

12 Order, that filing must be under seal. 1

13          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

14 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

15 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

16 or the conclusion of any direct appeal. After the United States receives documents and materials subject

17 to this Order, it shall maintain those documents and materials until the period for filing a motion under

18 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

19 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

20 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

21 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

22 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

23 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

24 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

25 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

26 //

27
            1
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     STIPULATED INTERIM PROTECTIVE ORDER
     CR 18-00450 JD
 1 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

 2 party even after the conclusion of district court proceedings in this case.

 3

 4 DATED: May 7, 2019                                     Respectfully Submitted,

 5                                                        DAVID L. ANDERSON
                                                          United States Attorney
 6

 7                                                               /s/
                                                          MICHELLE J. KANE
 8                                                        MATTHEW A. PARRELLA
                                                          Assistant United States Attorneys
 9
10 Dated: May 7, 2019                                           /s/
                                                          TIMOTHY CRUDO
11                                                        Counsel for HANG CHEN

12                                                                   ISTRIC
                                                                TES D      TC
13 IT IS SO ORDERED.                                          TA




                                                                                                   O
                                                          S




                                                                                                    U
                                                        ED




14




                                                                                                     RT
                                                    UNIT




15 Dated: May 9, 2019
                                                          HONORABLE JAMES DONATO




                                                                                                       R NIA
16                                                        United States District Judge
                                                                                            a to
                                                     NO




17
                                                                               m   es Don
                                                                  J u d ge J a                         FO
                                                      RT




18
                                                                                                    LI

                                                             ER
                                                         H




                                                                                                   A


                                                                  N                                C
                                                                                            OF
19
                                                                      D IS T IC T
20                                                                          R

21

22

23

24

25

26

27

28

     STIPULATED INTERIM PROTECTIVE ORDER
     CR 18-00450 JD
 1                                  AGREEMENT TO BE BOUND BY
                              STIPULATED INTERIM PROTECTIVE ORDER
 2

 3           The undersigned, defendant HANG CHEN, and his counsel in the above-captioned case, CR 18-

 4   00450 JD, hereby acknowledge that he has received a copy of the Stipulated Interim Protective Order,

 5   has read, understands, and agrees to be bound by all of the provisions thereof, and hereby submits to the

 6 jurisdiction of the United States District Court for the Northern District of California for the purposes of

 7   enforcement of the terms of the Stipulated Interim Protective Order and the punishment of any

 8   violations thereof.



10   Dated:___________
                                                                 TIMOT CtUDO
11                                                               Counsel for HANG CI{EN
12
     Dated: 5/6/2019
13                                                               HANdHW
                                                                 Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     AGREEMENT TO BE BOUND
     CR 18-00450 JD                                  1
 1                                   ACKNOWLEDGEMENT OF
                              STIPULATED INTERIM PROTECTIVE ORDER
 2

 3          The undersigned hereby acknowledges that he or she has received a copy of the Stipulated

 4 Interim Protective Order issued in United States v. Hang Chen, No. CR 18-00450 JD, has read,

 5 understands, and agrees to the terms of the Stipulated Protective Order, and hereby submits to the

 6 jurisdiction of the United States District Court for the Northern District of California for the purposes of

 7 enforcement of the terms of the Stipulated Protective Order and the punishment of any violations

 8 thereof.

 9 Dated:
10                                                        ____________________________
                                                          Signature
11

12                                                        ____________________________
                                                          Printed Name
13

14                                                        ____________________________
                                                          Street Address
15

16                                                        ____________________________
                                                          City, State, and Zip Code
17

18                                                        ____________________________
                                                          Area Code and Telephone Number
19

20                                                        ____________________________
                                                          Email Address
21

22

23

24

25

26

27

28

     STIPULATED INTERIM PROTECTIVE ORDER
     CR 18-00450 JD
